Exhibit 10.3.14

CHART INDUSTRIES, INC.
AMENDED AND RESTATED 2009 OMNIBUS EQUITY PLAN


PERFORMANCE UNIT AGREEMENT


THIS PERFORMANCE UNIT AGREEMENT (the “Agreement”), is entered into as of this
___ day of _________, 20___ (the “Grant Date”), by and between Chart Industries,
Inc., a Delaware corporation (the “Company”), and ____________________________
(the “Grantee”).


WITNESSETH:


WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) administers the Chart Industries, Inc. Amended and Restated
2009 Omnibus Equity Plan (the “Plan”); and


WHEREAS, the Committee desires to provide the Grantee with Performance Units
under the Plan upon the terms and conditions set forth in this Agreement.


NOW, THEREFORE, the Company and the Grantee agree as follows:


1.    Definitions. Unless the context otherwise indicates, the following words
used herein shall have the following meanings wherever used in this Agreement:


a.
“Disability” means, with respect to the Grantee, a medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months which: (i)
renders the Grantee unable to engage in substantial gainful activity or (ii)
results in the Grantee receiving income replacement benefits for at least three
months under an accident and health plan sponsored by the Grantee’s employer.



b.
“Performance Period” means the period set forth in Exhibit A.



c.
“Performance Requirements” means the performance measure(s) set forth in Exhibit
A.



d.
“Performance Unit” means a Restricted Share Unit representing the right to
receive a Share after completion of the Performance Period provided that the
Performance Requirements have been satisfied.



e.
“Retirement” (or variations thereof) means a voluntary separation from service
with the Company, its Subsidiaries and its Affiliates, under circumstances
indicative of retirement, after attaining age 60 and completing 10 years of
service with such entities.




    

--------------------------------------------------------------------------------




Notwithstanding this Section, and unless otherwise specified in the Agreement,
capitalized terms shall have the meanings attributed to them under the Plan.


2.    Grant of Performance Units. As of the Grant Date, the Company grants to
the Grantee, upon the terms and conditions set forth in this Agreement, (____)
Performance Units. If the Grantee is a Section 162(m) Person, the Performance
Units are intended to be Section 162(m) of the Code “performance-based
compensation.” The Performance Units are granted in accordance with, and subject
to, all the terms, conditions and restrictions of the Plan, which is hereby
incorporated by reference in its entirety. In the event of a conflict between
any term or provision contained herein and a term or provision of the Plan, the
applicable terms and provisions of the Plan will govern. The Grantee irrevocably
agrees to, and accepts, the terms, conditions and restrictions of the Plan and
this Agreement on his own behalf and on behalf of any beneficiaries, heirs,
legatees, successors and assigns.


3.    Restrictions on Transfer of Performance Units. The Grantee and his or her
beneficiaries, heirs, legatees, successors and assigns cannot sell, transfer,
assign, pledge, hypothecate or otherwise directly or indirectly dispose of the
Performance Units (whether with or without consideration and whether voluntarily
or involuntarily or by operation of law) or any interest therein.


4.    Termination of Employment.


a.
Retirement, Death or Disability. If the Grantee terminates Employment as a
result of Retirement, death or Disability prior to the last day of the
Performance Period, the Grantee (or his or her beneficiary or beneficiaries)
shall be entitled to a pro-rated number of Shares, calculated by multiplying (x)
by (y) where:



(x)
is the number of Shares, if any, that would have been earned by the Grantee as
the result of the satisfaction of the Performance Requirements; and



(y)
is the number of months that the Grantee was employed (rounded up to the nearest
whole number) during the Performance Period divided by the number of months in
the Performance Period.



The distribution or payment of the pro-rated award shall occur (if at all) at
the same time as the distribution or payment specified in Section 6.


b.
Reasons Other Than Retirement, Death or Disability. Except as otherwise provided
in Section 5, if the Committee determines in its sole and exclusive discretion
that the Grantee’s Employment has terminated prior to the end of the Performance
Period for reasons other than those described in Section 4(a) above, the Grantee
will forfeit his or her Performance Units. If the


2

--------------------------------------------------------------------------------




Performance Units are forfeited, the Grantee and all persons who might claim
through him or her will have no further interests under this Agreement.


5.    Change in Control. Upon a Change in Control prior to the end of the
Performance Period:


a.
the Performance Requirements shall be deemed to have been satisfied at the
greater of either: (i) the target level of the Performance Requirements as set
forth on Exhibit A as if the entire Performance Period had elapsed; or (ii) the
level of actual achievement of the Performance Requirements as of the date of
the Change in Control; and



b.
the appropriate number of Shares, determined in accordance with subsection (a)
above shall be issued to the Grantee not later than 30 days after the date of
the Change in Control.



6.    Distributions. Within 60 days after satisfaction or deemed satisfaction of
the Performance Requirements:


a.
with respect to Shares earned under Sections 4 or 5, the Company will deliver to
Grantee (or his or her beneficiary or beneficiaries) certificates for the Shares
to which Grantee is entitled, subject to any applicable securities law
restrictions; and



b.
with respect to Shares otherwise earned under this Agreement, the Company will
issue to the Grantee the Shares to which Grantee is entitled, subject to any
applicable securities law restrictions, and provided that the Grantee is in
active Employment on the last day of the Performance Period.



For purposes of this Section 6, “earned” Shares are those Shares to which the
Grantee is entitled based upon the Earned Performance Units (as described in
Exhibit A) and the terms of Section 4 or 5, if applicable. Upon distribution of
Shares, the recipient and all persons who might claim through him or her shall
have no remaining interest under this Agreement.


7.    Dividend and Voting Rights. The Grantee will not have any voting rights or
be entitled to any dividends with respect to Performance Units unless and until
the Performance Requirements are timely satisfied and Shares have actually been
issued to the Grantee. No dividends or dividend equivalents will be paid to the
Grantee based upon interests in the Performance Units during the Performance
Period.


8.    Designation of Beneficiary. By properly executing and delivering a
Designation of Beneficiary Form to the Company, the Grantee may designate an
individual or individuals as his or her beneficiary or beneficiaries with
respect to his or her interest under this Agreement. If the Grantee fails to
properly designate a beneficiary, his or her interests under this Agreement will
pass to the person or persons in the first of the following classes (who shall
be deemed a beneficiary or

3

--------------------------------------------------------------------------------




beneficiaries) in which there are any survivors: (i) spouse at the time of
death; (ii) issue, per stirpes; (iii) parents; and (iv) the estate. Except as
the Company may determine in its sole and exclusive discretion, a properly
completed Designation of Beneficiary Form shall be deemed to revoke all prior
designations with respect to this Agreement (or, if the form so provides, the
Plan) upon its receipt and approval by the designated representative of the
Company.


9.    Non-Transferability of Shares; Legends. Upon the acquisition of any Shares
pursuant to this Agreement, if the Shares have not been registered under the
Securities Act of 1933, as amended (the “Act”), they may not be sold,
transferred or otherwise disposed of unless a registration statement under the
Act with respect to the Shares has become effective or unless the Grantee
establishes to the satisfaction of the Company that an exemption from such
registration is available. The Shares will bear a legend stating the substance
of such restrictions, as well as any other restrictions the Committee deems
necessary or appropriate. In addition, the Grantee will make or enter into such
written representations, warranties and agreements as the Committee may
reasonably request in order to comply with applicable securities laws or this
Agreement.


10.    Effect of Corporate Reorganization or Other Changes Affecting Number or
Kind of Shares. The provisions of this Agreement will be applicable to the
performance units, Shares or other securities, if any, which may be acquired by
the Grantee related to the Performance Units as a result of any dividend or
other distribution (whether in the form of cash, Shares, other securities or
other property), recapitalization, stock split, reverse stock split,
reorganization, redesignation, reclassification, merger, consolidation,
liquidation, split-up, reverse split, spin-off, combination, repurchase or
exchange of Shares or other securities of the Company, issuance of warrants or
other rights to purchase Shares or other securities of the Company or other
similar corporate transaction or event. Subject to Section 3.4 of the Plan, the
Committee may appropriately adjust the number and kind of performance units or
Shares described in this Agreement to reflect such a change.


11.    Plan Administration. The Plan is administered by the Committee, which has
sole and exclusive power and discretion to interpret, administer, implement and
construe the Plan and this Agreement. All elections, notices and correspondence
relating to the Plan should be directed to the Secretary at:


Chart Industries, Inc.
One Infinity Corporate Centre, Suite 300
Garfield Heights, OH 44125
Attn.: Secretary


12.    Notices. Any notice relating to this Agreement intended for the Grantee
will be sent to the address appearing in the personnel records of the Company,
its Affiliate or its Subsidiary. Either party may designate a different address
in writing to the other. Any notice shall be deemed effective upon receipt by
the addressee.


13.    Termination of Agreement. This Agreement will terminate on the earliest
of: (a) the last day of the Performance Period if the Performance Requirements
are not satisfied; (b) the date of termination of the Grantee’s Employment for
reasons referenced in Section 4(b) prior to the

4

--------------------------------------------------------------------------------




last day of the Performance Period; or (c) the date that Shares are delivered to
the Grantee (or his or her beneficiary or beneficiaries). Any terms or
conditions of this Agreement that the Company determines are reasonably
necessary to effectuate its purposes will survive the termination of this
Agreement. Without limiting the generality of the foregoing, the termination of
this Agreement will not affect any obligation the Grantee may have, as
determined by the Committee in its sole discretion, under any recoupment or
“clawback” policy adopted by the Company.


14.    Successors and Legal Representatives. This Agreement will bind and inure
to the benefit of the Company and the Grantee and their respective heirs,
beneficiaries, executors, administrators, estates, successors, assigns and legal
representatives.


15.    Integration. This Agreement, together with the Plan, constitutes the
entire agreement between the Grantee and the Company with respect to the subject
matter hereof and may not be modified, amended, renewed or terminated, nor may
any term, condition or breach of any term or condition be waived, except
pursuant to the terms of the Plan or Section 23 below or by a writing signed by
the person or persons sought to be bound by such modification, amendment,
renewal, termination or waiver. Any waiver of any term, condition or breach
thereof will not be a waiver of any other term or condition or of the same term
or condition for the future, or of any subsequent breach.


16.    Separability. In the event of the invalidity of any part or provision of
this Agreement, such invalidity will not affect the enforceability of any other
part or provision of this Agreement.


17.    Incapacity. If the Committee determines that the Grantee is incompetent
by reason of physical or mental disability or a person incapable of handling his
or her property, the Committee may deal directly with or direct any payment to
the guardian, legal representative or person having the care and custody of the
incompetent or incapable person. The Committee may require proof of
incompetence, incapacity or guardianship, as it may deem appropriate before
making any payment. In the event of a payment, the Committee will have no
obligation thereafter to monitor or follow the application of the amounts so
paid. Payments pursuant to this paragraph shall completely discharge the Company
with respect to such payments.


18.    No Further Liability. The liability of the Company, its Affiliates and
its Subsidiaries under this Agreement is limited to the obligations set forth
herein and no terms or provisions of this Agreement shall be construed to impose
any liability on the Company, its Affiliates, its Subsidiaries or the Committee
in favor of any person or entity with respect to any loss, cost, tax or expense
which the person or entity may incur in connection with or arising from any
transaction related to this Agreement.


19.    Section Headings. The section headings of this Agreement are for
convenience and reference only and are not intended to define, extend or limit
the contents of the sections.



5

--------------------------------------------------------------------------------




20.    No Right to Continued Employment. Nothing in this Agreement will be
construed to confer upon the Grantee the right to continue in the employment or
service of the Company, its Subsidiaries or Affiliates, or to be employed or
serve in any particular position therewith, or affect any right which the
Company, its Subsidiaries or an Affiliate may have to terminate the Grantee’s
employment or service with or without cause.


21.    Governing Law. Except as may otherwise be provided in the Plan, this
Agreement will be governed by, construed and enforced in accordance with the
internal laws of the State of Delaware, without giving effect to its principles
of conflict of laws.


22.    Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
were upon the same instrument.


23.    Amendment. The Committee may waive any conditions or rights under, amend
any terms of, or alter, suspend, discontinue, cancel or terminate this
Agreement, but no such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination shall materially adversely affect
the rights of the Grantee hereunder without the consent of the Grantee;
provided, however, that the Grantee’s consent shall not be required to an
amendment that is deemed necessary or appropriate by the Company to ensure (a)
compliance with (or exemption from) Section 409A of the Code; (b) compliance
with the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 or
any regulations promulgated thereunder (the “Dodd-Frank Act”); or (c) compliance
with the terms of any recoupment or “clawback” policy the Company adopts to
comply with the requirements of the Dodd-Frank Act or any regulations
promulgated thereunder (even if the terms of that policy are broader than the
requirements of the Dodd-Frank Act).


24.    Withholding.  The Grantee shall be required to pay to the Company or any
Affiliate and the Company or any Affiliate shall have the right and is hereby
authorized to withhold, any applicable withholding taxes in respect of the Award
or payment of Shares thereunder, or any payment or transfer under or with
respect to the Award or Shares and to take such other action as may be necessary
in the opinion of the Committee to satisfy all obligations for the payment of
such withholding taxes.  Unless the Grantee makes other arrangements that are
satisfactory to the Committee to cover the Company's or its Affiliate’s
withholding obligations, at any time that taxes are required to be withheld in
connection with this Award, the Company shall withhold Shares from this Award
with a Fair Market Value equal to the amount required to satisfy the minimum tax
withholding obligations applicable to Grantee relating to this Award.


25.    Section 409A of the Code. This Agreement, together with the Plan,
constitutes the entire agreement between the parties with respect to the subject
matter hereof. The parties intend that this Agreement be, at all relevant times,
exempt from (or in compliance with) Section 409A of the Code and all other
applicable laws, and this Agreement shall be so interpreted and administered. In
addition to the general amendment rights of the Company with respect to the
Plan, the Company specifically retains the unilateral right (but not the
obligation) to make, prospectively or retroactively, any amendment to this
Agreement or any related document as it deems necessary or desirable to more
fully address issues in connection with exemption from (or in compliance with)
Section 409A of the Code and other laws. In no event, however, shall this
section or any other provisions of this

6

--------------------------------------------------------------------------------




Agreement be construed to require the Company to provide any gross‑up for the
tax consequences of any provisions of, or payments under, this Agreement. Except
as may be provided in another agreement to which the Company is bound, the
Company and its Affiliates shall have no responsibility for tax or legal
consequences to the Grantee (or the Grantee’s beneficiaries) resulting from the
terms or operation of this Agreement or the Plan.




By Grantee’s signature and the signature of the Company’s representative below,
or by Grantee’s acceptance of this Award through the Company’s online acceptance
procedure, this Agreement shall be deemed to have been executed and delivered by
the parties hereto as of the Grant Date.


Grantee                            Chart Industries, Inc.




By:                        




Print Name:                        Its: Vice President, Human Resources




Date:                            Date:                        





7

--------------------------------------------------------------------------------




EXHIBIT A


PERFORMANCE REQUIREMENTS




Performance Period


The Performance Period begins on January 1, 2014 and ends on December 31, 2016.


Performance Measure(s)
 
The Performance Measure(s) is/are:


Relative EBITDA Growth (“REBITDA Growth”) - REBITDA Growth is determined by
comparing the EBITDA growth of the Company with the EBITDA growth of the the
peer group of companies designated on Exhibit B (the companies listed on Exhibit
B are the “Peer Group”). EBITDA is defined as adjusted earnings before interest,
taxes, depreciation and amortization as stated in, or derived from, the
Company’s or the applicable Peer Group company’s publicly available financial
statements (included in an Annual Report on Form 10-K or Quarterly Report on
Form 10-Q, as applicable, or any successor report as it may be designated in the
future, or in another public disclosure in the absence of such a report for the
period in question in definitive, unsuperseded form at the time of measurement).
Company EBITDA growth will be measured against the EBITDA growth of the Peer
Group of companies over three separate one-year measurement periods (each, a
“Measurement Period”).


Measurement Period 1 is January 1, 2014 through December 31, 2014
Measurement Period 2 is January 1, 2015 through December 31, 2015
Measurement Period 3 is January 1, 2016 through December 31, 2016


At the end of each Measurement Period, the Company’s and each Peer Group
company’s EBITDA growth for such period will be calculated. After Measurement
Period 3, the three EBITDA growth measurements for the Company and each Peer
Group company shall be averaged, creating a three-year average EBITDA growth
measurement for the Company and each Peer Group company. The Company’s
three-year average EBITDA growth shall be compared to the three-year average
EBITDA growth of the Peer Group of companies and the Company’s performance will
be given a percentile ranking among the Peer Group companies based on such
comparison (“REBITDA Percentile Ranking”). If the performance period is less
than three years due to a Change in Control, the Committee shall calculate the
average annual EBITDA growth of the Company and each Peer Group company and the
REBITDA Percentile Ranking of the Company based on the same Measurement Period
methodology that would apply to the full performance period had a Change in
Control not occurred, with any adjustments necessary to account for the shorter
period (including possible measurements of fractional year growth). EBITDA
growth

    

--------------------------------------------------------------------------------




for any Measurement Period for the Company or any Peer Group company shall be
the percent by which EBITDA for such period for such company exceeds the EBITDA
for such company for the twelve months immediately preceding the beginning of
such Measurement Period. When calculating any relative EBIDTA growth percentile
ranking among companies, companies reporting positive growth will rank higher
the greater the amount of the positive growth and companies reporting negative
growth will rank lower the greater the amount of the negative growth.


For a Peer Group company whose fiscal year does not end at the end of the
calendar year, EBITDA will be calculated using quarterly data from the four most
recently completed quarters of such company before the end of each Measurement
Period so as to align the period of comparison as closely as possible with the
Company’s fiscal year end. The Committee may, in the exercise of its discretion
in good faith and in a manner consistent with the purposes of this Agreement,
interpolate, estimate or, in the case of unreported results, disregard the
results of individual Peer Group companies to the extent required to make the
necessary calculations under this Agreement within the timeframe required by
this Agreement.


The Committee may, in the exercise of its discretion in good faith and in a
manner consistent with the purposes of this Agreement, make such adjustments in
calculating EBITDA of the Company or a Peer Group company, or otherwise in
calculating the REBITDA Growth, as it deems necessary or appropriate to account
for extraordinary, unusual or non-recurring events affecting the Company or a
Peer Group company. Without limiting the foregoing, the Committee may make
appropriate adjustments to EBITDA or REBITDA Growth to reflect a merger,
acquisition, disposition, spin-off, bankruptcy or liquidation, material
impairment or restructuring charge, gain or loss on sale of non-operating
assets, income or loss from discontinued operations, income or expenses related
to the adoption of accounting principles, and any other extraordinary items
affecting the Company or any Peer Group company deemed to be adjustments by the
Committee. If the Company or a Peer Group company makes a significant
acquisition or divestiture during one of the Measurement Periods, the Company
will adjust the EBITDA for the Company or the Peer Group company, as applicable,
as of the beginning of such Measurement Period as if the acquisition or
divestiture were made at the end of the immediately preceding year. For purposes
of this paragraph, the phrase “significant acquisition or divestiture” shall
mean an acquisition or divestiture in which the Company or a Peer Group company
is required to file with the Securities and Exchange Commission historical
financial information (in the case of an acquisition) or pro forma information
(in the case of a divestiture) of the business subject to the transaction.
Adjustments to EBITDA for the Company or any Peer Group company will not be made
for acquisitions or divestitures that are not a significant acquisition or
divestiture.
                                 

2

--------------------------------------------------------------------------------




Earned Performance Units


The Performance Units subject to the REBITDA Growth Performance Measure(s) shall
become REBITDA Earned Performance Units (the “Earned Performance Units”), as
determined pursuant to the methodology set forth below:


REBITDA Earned Performance Units


REBITDA Earned Performance Units are determined as follows:


a.
Based on the Company’s REBITDA Percentile Ranking, determine the percentage of
earned Performance Units (the “REBITDA Earned Percentage”) as provided as
follows.





Levels
REBITDA Percentile Ranking
REBITDA Earned Percentage
Threshold
40th
50%
Target
50th
100%
Maximum
75th
200%



With respect to performance levels that fall between these percentiles, the
REBITDA Earned Percentage will be interpolated on a straight-line basis. In no
event will the REBITDA Earned Percentage exceed 200%.


b.
Determine the number of earned Performance Units (“REBITDA Earned Performance
Units”) as follows:



REBITDA Earned Percentage    X    Number of Performance Units



3

--------------------------------------------------------------------------------






EXHIBIT B


PEER GROUP


Acuity Brands, Inc.
Ampco-Pittsburgh Corp.
Atwood Oceanics, Inc.
AZZ Inc.
Bristow Group, Inc.
Cal Dive International, Inc.
Circor Intl., Inc.
Columbus McKinnon Corp.
Core Laboratories, NV
Dresser-Rand Group, Inc.
Excel Maritime Carriers LTD
Genco Shipping & Trading LTD
 
GulfMark Offshore, Inc.
Helix Energy Solutions Group, Inc.
Helmerich & Payne, Inc.
Hercules Offshore, Inc.
Hornbeck Offshore Services, Inc.
Key Energy Services, Inc.
Kirby Corporation
Oceaneering International, Inc.
Parker Drilling Company
PHI, Inc.
Pioneer Energy Services
 
Rowan Companies plc
Superior Energy Services, Inc.
Tesco Corporation
Tidewater Inc.
Valmont Industries, Inc.
Woodward Inc.












    